207 Ga. 648 (1951)
63 S.E.2d 647
HEAD et al.
v.
CROUCH et al.
17368.
Supreme Court of Georgia.
February 13, 1951.
Rehearing Denied March 14, 1951.
O. C. Hancock and D. W. Rolader, for plaintiffs.
Dunaway, Howard & Embry, Henry M. Hatcher Jr., William L. Moore, and Herbert Johnson, for defendants.
DUCKWORTH, Chief Justice.
The undisputed evidence, showing that the petition to enjoin the maintenance of obstructions in an area designated more than 20 years previously by the common grantor as a street was not filed until the obstructions, which were two dwelling houses, were completed  although the petitioners knew that they were being built  shows such a lack of diligence as will, irrespective of any legal rights, deny to the petitioner any relief in equity. Dulin v. Caldwell, 28 Ga. 117; Southern Marble Co. v. Darnell, 94 Ga. 232 (21 S.E. 531); Holt v. Parsons, 118 Ga. 895 (45 S.E. 690); City of Marietta v. Dobbins, 150 Ga. 422 (104 S.E. 444); Whipkey v. Turner, 206 Ga. 410 (57 S.E. 2d, 481). The exception here is to the directed verdict in favor of the defendants, and is without merit.
Judgment affirmed. All the Justices concur.